DETAILED ACTION
EXAMINER’S AMENDMENT
(Note: attorney agreed to amend claims 1 and 11). 
1.  The application has been amended as follows: 
 Regarding claim 1,(Currently amended)  A device to determine a state of the lacrimal layer of the eye, comprising: at least one light source arranged to form a pattern of source points for projecting a plurality of light rays onto a cornea surface; a lens-camera system arranged to receive a respective plurality of reflected light rays reflected on the cornea surface, thereby forming a pattern of image points; and a computational unit arranged to determine on the basis of the image points the state of the lacrimal layer of the eye  and 
 Regarding claim 11, (Currently amended): A method of determining a state of the lacrimal layer of an eye, the method comprising:  projecting, with at least one light source, a plurality of light rays from a pattern of source points onto a cornea surface;  receiving, a lens-camera system, a respective plurality of reflected light rays reflected on the cornea surface thereby forming a pattern of image points; and  determining, with a computational unit, the state of the lacrimal layer of the eye on the basis of the image points  and 



Priority

2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119 (a) – (d), which papers have been placed of record in the file.

Oath/Declaration
3.	Oath and declaration filed on 10/23/2019 is accepted.

Information Disclosure Statement
4.	The prior art documents submitted by application in the Information Disclosure Statement filed on  8/9/2019  have all been considered and made of record ( note the attached copy of form PTO – 1449).
Allowable Subject Matter
5.    Claims 1-20 are allowed.
6.    The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 11  ,which include, a device  or method to determine a state of the lacrimal layer of the eye having a light source and a pattern of source points for projecting a plurality of light rays onto a cornea surface and  a lens-camera system receive plurality of reflected light rays reflected on the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closest reference Hara et al (7,661,820 B2) discloses ophthalmologic instrument and  a lacrimal layer formed on a cornea surface  of an eye and ring shape pattern reflection image on the basis of density value distribution of the image photographed by the imaging device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
7.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED A HASAN whose telephone number is (571)272-2331.  The examiner can normally be reached on M-TH 6 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMED A HASAN/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        7/26/2021